DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/21 has been entered.

Response to Amendment
This action is in response to the amendments filed on 06/15/21. The amendments filed on 06/15/21 have been entered. Accordingly Claims 1-9 are pending. The previous rejections of claims 1-9 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 06/15/21.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 Such claim limitations are:
“a positioning system”  in Claim 1, line 13. The specification describes the positioning system as, “According to an embodiment, the positioning system may notably be:an MRI imaging system, the positions being calculated from image processing; a positioning system comprising at least one emitter emitting ultrasound waves and a plurality of ultrasound sensors detecting the reflected waves, the positions being determined by triangulation.” [0031-0033]; “A positioning system is used during the execution of the processes of the invention to fulfil different functions: a first function is to define the position of a targeted zone that it is wished to reach. For this purpose, according to an example, the positioning system may be coupled to an imaging system to recover, on the image, the position ACQ_IMG of an identified targeted zone. a second function is to calibrate the ballistic of each device or system realising a function of the processes of the invention. Thus, the imaging systems and the phased array may be calibrated in position with a positioning system. a third function is control of the position of the focussed The information from the specification for the limitation “a positioning system” provides sufficient structural information to interpret the limitation as an MRI or ultrasound depending on the intended functions.
“an imaging system”  in Claim 1, line 19. The specification describes the imaging system as, “A second step, noted ACQ_IMG, comprises the acquisition of at least one image of a region of the heart, by an imaging system noted IMG, in which a targeted zone Z.sub.C is located, noted ACQ_Z.sub.C. According to an embodiment, the acquisition of the image is carried out by means of an MRI imaging system. Based on the magnetic properties of atoms, the MRI imaging system consists in applying a magnetic field to the atomic nuclei then stimulating said atomic nuclei by radiofrequencies. The reconstitution of an image is then possible from the signal emitted during the relaxation phase and collected by electromagnetic sensors.” [0125-0126]. The information from the specification for the limitation “an imaging system” provides sufficient structural information to interpret the limitation as an MRI imaging system.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, “a single MRI imaging system” is unclear how the system is intended to be considered “a single system”. It is unclear if the method is performed by a MRI system that has the system components of the different acquisition stages integrally combined into the MRI imaging system component creating “a single system” or if only an MRI device is intended to be used, which would make the different acquisition stages unclear how they are intended to be performed since the MRI imaging unit alone cannot perform the method steps especially since an ultrasound device is also disclosed in the claims for the limitations regarding cavitation levels. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han et. al (US 20130184697, July 18, 2013)(hereinafter, “Han”) in view of Vitek et. al (US 20130150756, June 13, 2013) (hereinafter, “Vitek”), Dan (U.S. 20070161902, July 12 2007)(hereinafter, “Dan”) and Dempsey (US 20120165652, June 28, 2012)(hereinafter, “Dempsey”).
Regarding Claim 1, Han teaches:  A method for controlling a focussed signal for its application in a targeted zone of a heart (“…methods for non-invasive treatment of cardiac arrhythmias within a heart.” [0014];” “…the site of origin of arrhythmia can be localized, determined or identified, and focused energy (for example, high-intensity focused ultrasound energy, radio frequency energy, microwave energy, and laser energy) can be delivered to the site of origin of the arrhythmia through a focused energy delivering device…” [0015]; “The controller 130 is further configured to perform a second function of determining or identifying the site of origin of cardiac arrhythmias based on the calculated electrical activities. With the identified site of origin of the arrhythmia, the controller 130 can send control signals 132 to direct the focused energy device 140 to generate and deliver focused energy to the at least one arrhythmia site.” [0022]), the method comprising:
acquiring at least one frequency of an electrocardiogram of the heart (“…the non-invasive mapping device 210 further includes an electrical activity calculation module 122 that is configured to calculate the electrical activity within the heart by solving an electrocardiogram inverse problem. More specifically, the electrical activity calculation module 122 receives digitized electrical potential signals 119 provided from the acquisition circuit 116 and data 
acquiring at least one image of a region in which a targeted zone is located (“…the non-invasive mapping device 210 further includes an imaging device 118, which is configured to perform an imaging scan to acquire image data representing three-dimensional images of the torso and heart of the human body 200.”[0027]), 
said at least one image being acquired in synchronisation with the frequency acquired from the electrocardiogram of the heart by an MRI imaging system (“…the cardiac arrhythmia treatment system 100 generally includes an electrical signal acquisition device 110, an imaging device 120 such as a magnetic resonance imaging (MRI) device, a computed tomography (CT) device, or an ultrasound device, a controller 130, a focused energy delivering device 140 such as a high-intensity focused energy (HIFU) device, a radio frequency device, a micro-wave device, or a laser device, and a display device 150.”[0020];“The imaging device 120 is configured to perform an image scan to acquire image data of the human body 200.” [0021]; “…the imaging device 120 is configured to electrically stimulate the heart by emitting a focused magnetic field to the heart. Then, by solving an electrocardiogram inverse problem, the stimulation electrical activity within the heart can be calculated to determine whether the arrhythmia ablation is effectively performed.” [0025]; “In the finite element model of the heart, the electrical activity sources within the heart can be equivalently assigned as a single dipole, two dipoles, or multiple dipoles. In addition, the imaging device 118 is further configured to determine the locations of the plurality of electrodes 113 through the image scan. Examples of types of such imaging device 118 that may be used in various embodiments of the present disclosure include ultrasound, computed tomography (CT), magnetic resonance imaging (MRI), Positron emission tomography (PET), and fluoroscopy.”[0027]; Examiner notes, since the electrical stimulation and the imaging is conducted at the same time by the imaging device, the claim limitation of “being acquired in synchronisation” is met.),

said at least one pulse being synchronised with the frequency acquired from the electrocardiogram of the heart (“The imaging device 120 is configured to perform an image scan to acquire image data of the human body 200.” [0021]; “…the imaging device 120 is configured to electrically stimulate the heart by emitting a focused magnetic field to the heart. Then, by solving an electrocardiogram inverse problem, the stimulation electrical activity within the heart can be calculated to determine whether the arrhythmia ablation is effectively performed.” [0025]);
and performing an active and dynamic monitoring of a temperature at a level of the focussed zone from an acquisition of at least one image of said zone by an imaging system (“The imaging device 120 provides data signals 121 representing the reconstructed three-dimensional torso and heart models to the controller 130…for guiding the focused energy delivery during the arrhythmia ablation procedure…the imaging device 120 may be further configured to monitor a temperature of the target site in real-time, such that over-treatment or under-treatment of site of origin of the arrhythmia can be reduced or avoided and effective treatment of the arrhythmia can be achieved.” [0021]; “…the imaging device 120 as described above (for example, MRI device) may be configured to perform a special image scan to obtain temperature information of the site receiving focused energy. From the monitored temperature information, it can be determined whether the arrhythmia site is under-treated or over-treated, 
the amplitude and/or the duration of the at least one pulse being adjusted dynamically as a function of the monitored temperature (“…the imaging device 120 as described above (for example, MRI device) may be configured to perform a special image scan to obtain temperature information of the site receiving focused energy. From the monitored temperature information, it can be determined whether the arrhythmia site is under-treated or over-treated, and then real-time parameter adjustments can be made to the focused energy delivering device 140 to deliver optimized focused energy to the arrhythmia site. For example, when the arrhythmia site is determined to be under-treated, the intensity of the focused energy generated from the focused energy delivering device can be increased, or the time duration for the focused energy delivery can be extended.” [0024]).
	and/or a tissue deformation near to and/or in the focused zone (“…during the process of focused energy delivery to the target site, various parameters including the temperature, RF current field distribution, tissue elasticity, and lesion level at the target site or areas surrounding the target site can be non-invasively monitored in real-time by a variety of parameter monitoring devices (for example, MRI device for temperature, RF current field distribution, and lesion level monitoring, ultrasound device for tissue elasticity monitoring). This allows for appropriate parameter adjustments to be made to deliver optimized focused energy to the site of the origin of the arrhythmia to achieve better treatment effect of the arrhythmia ablation while minimizing tissue lesions.”[0016]).
Han further teaches: “…the position of the electrodes that are placed on the surface of the human body can be determined by the image scan. Based on the three-dimensional anatomical models of the torso and heart, a transfer matrix A representing a geometry relationship between the plurality of electrodes placed on the surface of the human body and site of electrical activity within the heart. [0050]; “…stimulation of electrical activity throughout 
Han does not explicitly teach: a single MRI imaging system; during the generating performing a dynamic control of a position of the focussed zone on a position of the targeted zone by a positioning system comprising the single MRI imaging system so as to measure displacements linked to respiratory movements of the heart in a reference frame linked to the phased array and to deduce therefrom a compensation parameter to calculate a new position of the targeted zone, said phased array automatically applying a phase parameter to each signal to deflect the first beam to the new position of the targeted zone
Han with regards to cavitation discloses: “At block 3014, focused energy is non-invasively delivered from outside of the human body to the identified site of origin of the arrhythmias within the heart. In some embodiments, the focused energy is generated and 
Han is silent with regards to a level of cavitation at a level of the focused zone by an ultrasound device, the amplitude and/or the duration of the pulse being adjusted dynamically as a function of the level of cavitation.
Vitek in the field of focused ultrasound imaging systems teaches in regards to the signal amplitude and dynamic control of a position of the focused zone to measure respiratory movement displacements and applying a phase parameter: “In addition, the model may be employed to track movements of the rib cage (e.g., periodic motion resulting from respiration), often in real-time based on a small number of images, which can improve treatment safety as well as efficacy.” [0007]; “…an ultrasound transducer matrix 115 used as a transmit-receive probe is formed by transducer elements 120 made of piezoelectric material. A controller 130 coupled to drive circuitry 140 controls several aspects of drive signals 150 generated by the drive circuitry 140, such as the frequency, phase, and amplitude. For example, the controller 130 may control the amplitude of the drive signals 150 to control the energy of the acoustic field delivered by the transducer matrix 110. In addition, the controller 130 may control the relative phases and amplitudes of the signals driving the transducer elements 120.” [0043]; “Breath cycles or non-periodic motions of the patient result in movement of the rib cage…Without adjusting the model of the rib cage accordingly, the movements may cause serious problems during treatment, e.g., they may result in overheating the ribs. In various embodiments, therefore, rib cage motion is tracked and accounted for…a "bucket-handle" model, as depicted in FIGS. 10A and 10B, may be used to describe the movement of the rib cage during  rib cage motion is tracked and accounted for.” [0075]; “…referring to FIG. 2, the phased-array transducer matrix 210 transmits low-power ultrasound waves to the estimated zone of the ribs 220, 230, and 240 and receives the waves reflected therefrom. The transducer may possess both transmit and receive capabilities. In one embodiment, each transducer element alternates between transmitting and receiving ultrasound waves. In another embodiment, some transducer elements transmit the ultrasound waves while other transducer elements receive the reflected waves at the same time. The transmit and receive regions of the transducer array may be configured in different patterns and shapes. During the rib-identification procedure, the ultrasound transducer is driven at sufficiently low power such that the emitted ultrasound waves do not cause any significant damage to the ribs. A processor 250 analyzes the measured wave reflection signals, in the manner described below, to obtain information about the transmission and reflection of the ultrasound waves and, thus, about the rib cage. This information is provided to the controller 130, which operates the transducers 150 in accordance therewith. (In some embodiments, the functions of the processor 250 are implemented directly by the controller 130--i.e., by a processor internal to the controller.).” [0043]; “…the rib cage is scanned with a sequence of low-energy ultrasound point foci, or line foci oriented parallel to the ribs. (Alternatively, a point or line focus may be continuously swept across the rib cage.) Since ultrasound waves do not pass well through bone tissues, high reflection occurs when the point or line focus encounters the ribs (see, e.g., zones 220 and 240), while the reflection is significantly less when the focus falls between the ribs (see, e.g., zone 230). Based on the detected reflection signal from each focus in the sequence, the ribs 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Vitek with respect to the signal amplitude and dynamic control of a position of the focused zone to measure respiratory movement displacements and applying a phase parameter into Han “…to identify rib locations to avoid rib damage and treat the tissue more efficiently.”, and to configure the transducer power sufficiently to not cause tissue and rib damage (Vitek, [0044]).
Vitek is silent with regards to the “dynamic control” being performed during the generating.
Dempsey in the field of real-time imaging and patient monitoring during a procedure teaches how to accomplish 3D imaging of a patient during radiation therapy. 3D images of the target region and the planning images are used to determine the displacement which is continuously updated during the radiotherapy process. The patient is translated relative to the 
Dempsey further teaches the combining of the one or more image processing unit, the control unit, planning interface, tracking unit and/or alert unit can be integrally combined as a single device and/or can be integrally combined with the MRI imaging unit [00119].
Since Han has the hardware and software capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Han to perform dynamic control during the generating and be a single MRI imaging system as taught in Dempsey to improve treatment accuracy and reduce positional misalignment by performing alignment during the procedure (Dempsey, [0107]), “…in a single co-registered and gantry-mounted system. (Dempsey, [0092]).
Vitek and Dempsey do not teach a level of cavitation at a level of the focused zone by an ultrasound device, the amplitude and/or the duration of the pulse being adjusted dynamically as a function of the level of cavitation.
Dan in the field of ultrasound system and methods teaches a control and driving system of the ultrasound system shown in Fig. 2 for the timing of activation and amplitude of each arbitrary waveform signal and the temperature measurements are monitored and recorded. The ultrasound imaging/non-imaging system views and monitors the regions being treated for the generated microbubbles at the desired location. The system controls the system such that “…the number of microbubbles will be as planned and/or may be used for aiming the focused beam to the targeted region and/or to re-align the beam to a different location. The cavitation effects can be detected by many different techniques that are known to skilled persons.” The ultrasound system monitors the treatment “…during the increased temperatures regime by measuring the effect of the heating, the duration of the effect, the number and the spatial distribution of the microbubbles generated within the treated region by using the response at the 
Since Han has the hardware and software capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Han to monitor a level of cavitation at a level of the focused zone by an ultrasound device, the amplitude and/or the duration of the pulse being adjusted dynamically as a function of the level of cavitation as taught in Dan to produce a localized level of cavitation for efficient hyperthermia for ablation or coagulation of tissue through a more effective two-stage process that requires bubble creation by cavitation followed by thermal heating rather than either cavitation or heating alone (Dan, [0129]).
Regarding Claim 2, the combination of references Han, Vitek, Dempsey and Dan substantially teach the limitations of the claim as described above.  
Han further teaches: the tissue deformation near to and/or in the focussed zone determined in response to at least one pulse of the first beam (“…during the process of focused energy delivery to the target site, various parameters including the temperature, RF current field distribution, tissue elasticity, and lesion level at the target site or areas surrounding the target site can be non-invasively monitored in real-time by a variety of parameter monitoring devices (for example, MRI device for temperature, RF current field distribution, and lesion level monitoring, ultrasound device for tissue elasticity monitoring). This allows for appropriate parameter adjustments to be made to deliver optimized focused energy to the site of the origin of the arrhythmia to achieve better treatment effect of the arrhythmia ablation while minimizing tissue lesions.”[0016]; “…to provide better treatment effect of the arrhythmia, a variety of parameters at the target sites receiving focused energy can be monitored in real-time…the tissue elasticity at the target site can be non-invasively monitored in real-time by, for example, an ultrasound device.” [0024]. Examiner notes, elasticity is synonymous to deformation, as such the claim limitation is met.).
3, the combination of references Han, Vitek, Dempsey and Dan substantially teach the limitations of the claim as described above.  
Han further teaches: further comprising: a deactivation of elements of the phased array in accordance with the position of said elements (“…the position of the electrodes that are placed on the surface of the human body can be determined by the image scan. Based on the three-dimensional anatomical models of the torso and heart, a transfer matrix A representing a geometry relationship between the plurality of electrodes placed on the surface of the human body and site of electrical activity within the heart. [0050]; “…stimulation of electrical activity throughout the three-dimensional volume of the heart is calculated. In an embodiment, the electrical activity throughout the three-dimensional volume of the heart is calculated by solving an electrocardiogram inverse problem according to equation (1) as described above with reference to FIG. 2. The electrical activity Y is calculated according to the acquired electrical potentials at block 5004 and the transfer matrix X obtained at block 5006.”; “…determination is made to ascertain whether there are abnormal electrical activities throughout the three-dimensional volume of the heart…the calculated stimulation electrical activity and the healthy heart electrical activity may be further displayed at a display device for facilitating the determination of the locations of the abnormal electrical activity. If the determination at block 5012 is positive, that is there are abnormal electrical activities within the heart or the prior arrhythmia ablation procedure is not effectively performed, the procedure moves to block 5014. If the determination at block 5012 is negative, that there are no abnormal electrical activities within the heart or the prior arrhythmia ablation procedure was effectively performed, the procedure moves to end.” [0052]; “…the parameters of the focused energy delivery device can be adjusted in real-time by monitoring the temperature of the target site that is being delivered with focused energy and/or the temperature of the areas surrounding the target site.” [0053]. Examiner notes, the performance of the ablation procedure in a particular region of the heart is based on the parameters of the energy, temperature and electrical activities within the region. The constant system computation, validation and update throughout a procedure directly correlates to the activation/deactivation of the phased array elements of a with respect to the signal information, as such the claim limitations are met.)
 Han does not explicitly state determining an image of a transcostal wall projected in an image plane of the phased array by taking into consideration a position and a direction of the phased array; a deactivation of elements of the phased array in accordance with the position of said elements with regard to a position of the projected image of the transcostal wall.
Vitek in the field of focused ultrasound imaging systems teaches: “transcostal procedures, i.e., the treatment of visceral organs (such as the liver) that lie behind the rib cage.” [0006]; “Once the target tissue region has been identified, MRI may be used during the procedure, for example, to image the tissue region and/or to guide the trajectory of an external ultrasound beam to the target tissue region being treated.”[005]; “In a transcostal focused ultrasound treatment procedure, it is useful to identify rib locations to avoid rib damage and treat the tissue more efficiently…the phased-array transducer matrix 210 transmits low-power ultrasound waves to the estimated zone of the ribs 220, 230, and 240 and receives the waves reflected therefrom. A processor 250 analyzes the measured wave reflection signals…to obtain information about the transmission and reflection of the ultrasound waves and, thus, about the rib cage. This information is provided to the controller 130, which operates the transducers 150...” [0044]; “…a short, low-energy ultrasound pulse 510 forming a line focus 520 is applied perpendicularly to the rib cage 530, i.e., such that the line focus 520 intersects the ribs 540. The acoustic radiation force generated by the line focus 520 induces tissue displacements of the soft tissues 550 between the ribs 540, which can be imaged using MRI 560, while it does not (or only insignificantly) displace the locations of the ribs 540. The MR image is then analyzed using a processor 570 (which, again, may be incorporated within the controller 130), and the soft tissue 550 between the ribs 540 is identified by the processor where the tissue displacement exceeds a specified threshold.” [0063].

Regarding Claim 4, the combination of references Han, Vitek, Dempsey and Dan substantially teach the limitations of the claim as described above.  
Han does not explicitly state: further comprising: performing a dynamic control of the deactivation and the activation of elements of the phased array as a function of a calculation of each phase parameter applied to each of the signals.
Han further teaches with regards to the deactivation and the activation of elements of the phased array as a function of a calculation of each parameter applied to each of the signals (“In addition, the model may be employed to track movements of the rib cage (e.g., periodic motion resulting from respiration), often in real-time based on a small number of images, which can improve treatment safety as well as efficacy.” [0007]; “…an ultrasound transducer matrix 115 used as a transmit-receive probe is formed by transducer elements 120 made of piezoelectric material. A controller 130 coupled to drive circuitry 140 controls several aspects of drive signals 150 generated by the drive circuitry 140, such as the frequency, phase, and amplitude. For example, the controller 130 may control the amplitude of the drive signals 150 to control the energy of the acoustic field delivered by the transducer matrix 110. In addition, the controller 130 may control the relative phases and amplitudes of the signals driving the transducer elements 120.” [0043]; “…the position of the electrodes that are placed on the surface of the human body can be determined by the image scan. Based on the three-dimensional anatomical models of the torso and heart, a transfer matrix A representing a geometry relationship between the plurality of electrodes placed on the surface of the human body and site of electrical activity within the heart. [0050]; “…stimulation of electrical activity throughout the three-dimensional  rib cage motion is tracked and accounted for.” Examiner notes, the performance of the ablation procedure in a particular region of the heart is based on the parameters of the energy, temperature and electrical activities within the region. The constant system computation, validation and update throughout a procedure directly correlates to the activation/deactivation of the phased array elements of a with respect to the signal information, as such the claim limitations are met.)
Vitek in the field of focused ultrasound imaging systems teaches in regards to the signal amplitude and dynamic control of a position of the focused zone to measure respiratory movement displacements and applying a phase parameter: “…an ultrasound transducer matrix 115 used as a transmit-receive probe is formed by transducer elements 120 made of piezoelectric material. A controller 130 coupled to drive circuitry 140 controls several aspects of drive signals 150 generated by the drive circuitry 140, such as the frequency, phase, and amplitude. For example, the controller 130 may control the amplitude of the drive signals 150 to control the energy of the acoustic field delivered by the transducer matrix 110. In addition, the controller 130 may control the relative phases and amplitudes of the signals driving the transducer elements 120.” [0043]; “Breath cycles or non-periodic motions of the patient result in movement of the rib cage… rib cage motion is tracked and accounted for.” [0075]; “…referring to FIG. 2, the phased-array transducer matrix 210 transmits low-power ultrasound waves to the estimated zone of the ribs 220, 230, and 240 and receives the waves reflected therefrom. The transducer may possess both transmit and receive capabilities. In one embodiment, each transducer element alternates between transmitting and receiving ultrasound waves. In another embodiment, some transducer elements transmit the ultrasound waves while other transducer elements receive the reflected waves at the same time. The transmit and receive regions of the transducer array may be configured in different patterns and shapes. During the rib-identification procedure, the ultrasound transducer is driven at sufficiently low power such that the emitted ultrasound waves do not cause any significant damage to the ribs. A processor 250 analyzes the measured wave reflection signals, in the manner described below, to obtain information 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Vitek with respect to the signal amplitude 
Regarding Claim 5, the combination of references Han, Vitek, Dempsey and Dan substantially teach the limitations of the claim as described above.  
Han further teaches: wherein data acquired by the MRI imaging system are utilized to deduce a local tissue deformation induced by the ultrasound pressure generated by the first beam of ultrasound signals and a local rise in temperature induced by an energy generated locally by the beam of ultrasound signals (“…other parameters including, but not limited to, RF current field distribution, lesion level, and tissue elasticity at the target site can be non-invasively monitored in real-time to make online adjustments to the focused energy delivering device 140, such that better treatment to the cardiac arrhythmias can be achieved…the temperature at the target site is monitored in real-time or online. That is, the temperature is monitored while the focused energy is being delivered to the target site. Real-time temperature feedback of the target site can help make online parameter adjustments of a focused energy device, such that the arrhythmia of the target site can be more effectively treated. It is beneficial to obtain the temperature information of the surrounding areas, because unintended damage to these areas can be avoided, for example, by adjusting the focusing area of the focused energy according to the monitored temperature information of the surrounding areas, such that the surrounding area does not become overheated.”[0043]).
Han does not explicitly state single MRI imaging system.
Dempsey in the field of real-time imaging and patient monitoring during a procedure teaches how to accomplish 3D imaging of a patient during radiation therapy. 3D images of the target region and the planning images are used to determine the displacement which is continuously updated during the radiotherapy process. The patient is translated relative to the 
Dempsey further teaches the combining of the one or more image processing unit, the control unit, planning interface, tracking unit and/or alert unit can be integrally combined as a single device and/or can be integrally combined with the MRI imaging unit [00119].
Since Han has the hardware and software capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Han to be a single MRI imaging system as taught in Dempsey to improve treatment accuracy and reduce positional misalignment by performing alignment during the procedure (Dempsey, [0107]), “…in a single co-registered and gantry-mounted system. (Dempsey, [0092]).
Regarding Claim 6, the combination of references Han, Vitek, Dempsey and Dan substantially teach the limitations of the claim as described above.  
Han further teaches: wherein a comparison of the position of the focussed zone and the position of the targeted zone determined by the positioning system, generates at least one data for calibrating elements of the phased array so as to make a position of the focussed zone correspond with the position of the targeted zone (“…the non-invasive mapping system 210 further includes a display device 126 that is configured to display the calculated electrical activities together with three-dimensional heart images. The display device 126 may display a series of images showing the propagation sequence of the electrical activity of a healthy heart. From the displayed images of the electrical activity of the abnormal heart and healthy heart, the site of origin of the arrhythmia can be easily identified or determined The display device 126 may also display an image of the heart that has been marked to show the site of origin of the arrhythmia based on the analyzing results 127 received from the arrhythmia site analyzing module 124. For example, the abnormal electrical activity excitation site and the abnormal electrical activity conduction path are both displayed on the display device 126.”[0030]; “Similar to the imaging device 118 that has been described with reference to FIG. 2, the imaging device 
Regarding Claim 8, the combination of references Han, Vitek, Dempsey and Dan substantially teach the limitations of the claim as described above.  
Han further teaches: further comprising calibrating a signal generated in the focussed zone by defining parameters comprising at least one level of the amplitude and a pulse duration as a function of at least one data among which: a temperature set point in the focused zone (“…the imaging device 120 as described above (for example, MRI device) may be configured to perform a special image scan to obtain temperature information of the site receiving focused energy. From the monitored temperature information, it can be determined whether the arrhythmia site is under-treated or over-treated, and then real-time parameter adjustments can be made to the focused energy delivering device 140 to deliver optimized focused energy to the arrhythmia site. For example, when the arrhythmia site is determined to be under-treated, the intensity of the focused energy generated from the focused energy delivering device can be 
Han is silent in regard to the amplitude and duration.
Adam in the field of cardiac stimulation diagnosis and therapy teaches: “In 308 a pulse of ultrasound energy is transmitted. The power and duration of the pulse are optionally chosen…” [0144].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Adam to have a predefined amplitude and duration of the pulse into Han to not do serious damage to the heart by not properly focusing the energy (Adam, [0144]). 
Regarding Claim 9, the combination of references Han, Vitek, Dempsey and Dan substantially teach the limitations of the claim as described above.  
Han further teaches: wherein the steps of the monitoring method are carried out in different targeted zones of the heart, the method further comprising, after the application of a 
verifying different values representing tissue deformations of each targeted zone (ZC), said measured values being compared to given thresholds (“…the dose or amount of focused energy delivered by the focused energy 136 can be varied or adjusted by determining whether the a variety of parameters at the target site receiving the focused energy satisfies predetermined criteria. …the imaging device or the MRI device 131 provides temperature information 144 to the temperature analyzing module 138. The temperature analyzing module 138 may compare the measured temperature 144 with predefined temperature criteria (for example, a temperature threshold). If the measured temperature 144 is greater than a predefined upper temperature threshold, it is determined that the target site 204 is over heated. In this case, the temperature analyzing module 138 may send control signal 146 to instruct the focused energy delivering device 136 to reduce the intensity of the focused energy being delivered to the target site 204. If the measured temperature 144 is less than a predefined lower temperature threshold, it is determined that the target site 204 is under heated. In this case, the temperature analyzing module 138 may send control signals 146 to instruct the focused energy delivering device 136 to increase the intensity of the focused energy or extend time duration of the focused energy being delivered to the target site 204.” [0033-0034]. Examiner notes, temperature values are being monitored during the procedure which directly affects the deformation (e.g. elasticity) of the heart tissue based on the applied heat energy and duration. Further, the temperature information is this being continuously monitored and compared, during the procedure, to predefined threshold values which affect the amount of energy delivery increase/decrease to the site, as such the claim limitations are met.).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Han, Vitek, Dempsey and Dan as applied to claim 1 above, and further in view of Falco (U.S. 20040034301, February 19, 2004)(hereinafter, “Falco”).
Regarding Claim 7, the combination of references Han, Vitek, Dempsey and Dan substantially teach the limitations of the claim as described above.  
Han does not explicitly teach: wherein the positioning system further comprises: at least one emitter emitting ultrasound waves and a plurality of ultrasound sensors detecting reflected waves, the position being determined by triangulation.
Falco in the field of lesion or organ definition for treatment planning localization and treatment position verification teaches emitters mounted on a probe with a detector measuring the distances to the emitters by time measurements and geometric triangulation [0087].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Han to comprise at least one emitter emitting ultrasound waves and a plurality of ultrasound sensors detecting reflected waves, the position being determined by triangulation as taught in Falco “…to accurately reconstruct the three-dimensional volume…from the ultrasound data, and in order to assign an absolute coordinate in the absolute coordinate system…the orientation and the position…of the ultrasound probe…with respect to the absolute coordinate system…” (Falco, [0087]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9 and 20 of copending Application No. 15508215 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application Claims 1-7, 9 and 20 anticipate all limitations of instant application Claims 1-9. The instant application and the ‘215 application disclose a calibration method of a focused signal for a heart zone. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Examiner takes note of Applicant’s request to hold claims 1-9 in abeyance in regards to the non-statutory double patenting rejection. The original rejection is provided in this action for completion.
With regards to Applicants arguments regarding elasticity not being synonymous to deformation, Examiner still respectfully disagrees. As previously stated, Elasticity as known in physics is a measure of deformation of an object when a force is applied, there is a direct relationship between elasticity and deformation, and without elasticity you cannot have a deformation. This can be seen in the Encyclopedia Britannica or Physics literature teaching elasticity, stress and strain (i.e. deformation).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., thermal dose assessment and lesion size) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant provides reference Toupin as “evidence” that the combination of references do not teach the claimed invention, yet the features Applicant argues are not recited in the claims, the remarks provided are a far narrower interpretation then limitations disclosed in the claims.  Further the abstract of Toupin does not explicitly state that “quantitative and precise visualization of lesion formation in the myocardium during the procedure was not available to the ordinary skilled artisan at that time”, the Applicant has provided narrower interpretations of the reference that in the remarks is used as “evidence” of non-obviousness for the combination of references in the Office Action but the reference nor the disclosed claims actually recite the information.
Applicant’s arguments regarding Claim 1, “a single MRI imaging system” are moot in view of the new grounds of rejections.
Examiner disagrees for the grounds stated herein and the reasons noted in rebuttal to Applicant’s remarks.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JONATHAN CWERN/Primary Examiner, Art Unit 3793